DVI Business Credit

Asset Based HealthCare Financing

4041 Macarthur Blvd., Suite 401

Newport Beach, CA 92660

Telephone 949-474-6100

Facsimile 949-474-6199

 

October 30, 2001

 

HealthCare Integrated Services, Inc.

Shrewsbury Executive Center II

1040 Broad Street

Shrewsbury, NJ 07702

Att:  Elliott H. Vernon, Esq.

 

RE:          LOAN AND SECURITY AGREEMENT DATED December 26, 1996 BY AND BETWEEN
HealthCare Integrated Services, Inc. ("Borrower") AND DVI BUSINESS CREDIT
CORPORATION ("Lender") (as amended from time to time, the "Loan Agreement")

 

Dear Mr. Vernon:

 

In my letter dated September 6, 2001, I advised you that DVI Business Credit
would extend the expiration date of the Loan Agreement from September 24, 2001
to October 31, 2001 to provide us with additional time to review your credit
line facility.

 

DVIBC desires to again further extend the expiration date of the Loan Agreement
from October 31, 2001 to December 15, 2001.

 

By your signature below, you hereby agree to the extension described above. 
However, if this Extension Letter is not fully executed by the parties noted
herein and received back within three (3) business days from the date of this
letter, Lender herewith gives Borrower the requisite Notices of its Intent to
Terminate the Loan Agreement effective with the close of business October 31,
2001.

 

Lender reserves all of its rights and remedies provided under the Loan Agreement
and at law until all amounts owed by Borrower to Lender, including all assessed
interest, fees, and charges due to Lender, are paid in full.

 

Should you have any questions with regard to this notice, please contact me at
949-474-5833 at your earliest convenience.

 

Sincerely,

 

DVI BUSINESS CREDIT CORPORATION

 

/s/ Vim Veerachaylukana

Vim Veerachaylukana

Account Executive

 

 

 